EXHIBIT 10.33

 

SIXTH AMENDMENT TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS SIXTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of
August 13, 2004 (the “Amendment”), is entered into by and between CAPITALSOURCE
FINANCE LLC, a Delaware limited liability company, in its capacity as
administrative agent and collateral agent for the Lenders under the Agreement
referenced below (“Agent”), the Lenders party thereto, and GARDENBURGER, INC.,
an Oregon corporation (“Borrower”).  Capitalized terms used and not otherwise
defined herein are used as defined in the Agreement (as defined below).

 

WHEREAS, the Agent, Lenders and Borrower have entered into that certain
Revolving Credit and Term Loan Agreement dated as of January 10, 2002 (as
amended, supplemented, modified and/or restated from time to time, the
“Agreement”), together with a First Amendment to the Agreement dated as of
September 30, 2002, a Second Amendment to the Agreement dated as of December 31,
2002, a Third Amendment to the Agreement dated as of March 31, 2003, a Fourth
Amendment to the Agreement dated as of December 29, 2003 and a Fifth Amendment
to the Agreement dated as of April 8, 2004;

 

WHEREAS, Borrower has requested that Agent and Lenders amend certain provisions
of the Agreement and waive certain Events of Default, all as provided herein;
and

 

WHEREAS, subject to satisfaction of the conditions set forth herein, Agent and
the Lenders are willing to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

 


SECTION 1.  AMENDMENTS.  AS OF THE EFFECTIVE DATE, THE AGREEMENT IS AMENDED AS
FOLLOWS:


 


(A)           SECTION 3.4 OF THE AGREEMENT SHALL BE AND HEREBY IS AMENDED AND
RESTATED AND REPLACED IN ITS ENTIRETY TO READ IN FULL AS FOLLOWS:


 

“3.4        Termination Fee; Exit Fee

 

Upon the earlier of (i) the payment in full of the Term Loan and (ii) the last
day of the Term Loan Term, Borrower shall pay Agent for the ratable benefit of
Lenders, an exit fee of $750,000 (the “Exit Fee”).  Borrower may permanently
repay the Loans and terminate Lender’s future lending commitments hereunder,
provided, that if such repayment or termination occur on or before August 13,
2005, Borrower shall also pay a termination fee (“Termination Fee”) of 1% of the
sum of (A) the Facility Cap and (B) the outstanding balance of the Term Loan on
August 13, 2004, minus the amount of scheduled principal payments made between
August 13, 2004, and the date of such repayment or termination, and further
provided, that Borrower shall not be obligated to pay the Termination Fee if
CapitalSource is a lender in the credit facility which replaces or refinances
this Agreement.”

 


(B)           SECTION 6.1(G) OF THE AGREEMENT SHALL BE AND HEREBY IS AMENDED AND
RESTATED AND REPLACED IN ITS ENTIRETY TO READ IN FULL AS FOLLOWS:


 

“(g)         Recipes and Procedures.  Borrower shall furnish to Agent by July 20
and January 20 of each year, a copy of each recipe and procedures (which has not
previously been delivered to Agent) for making each product of Borrower, which
shall be held by Agent in a safe deposit box until such time as an Event of
Default exists.  Prior to an Event of Default, Agent will not disclose or
distribute the recipes or procedures to any Person, unless in connection with
pursuing and enforcing Agent’s and Lender’s remedies under the Loan Documents. 
Notwithstanding anything contained in this Agreement to the contrary,
CapitalSource and its affiliates, as Agent and/or Lender, may disclose to their
lenders such recipes and procedures, provided such lenders agree with
CapitalSource (orally or in writing) to be subject to the restrictions set forth
in this Section 6.1(g).”

 

--------------------------------------------------------------------------------


 


(C)           A NEW SECTION 6.1(I) SHALL BE ADDED TO THE AGREEMENT TO READ IN
FULL AS FOLLOWS:


 

“(i)          Intellectual Property.  Borrower shall furnish to Agent by July 20
and January 20 of each year, a report specifying any material Intellectual
Property interests acquired by, obtained by, or licensed to Borrower (which has
not been previously disclosed to Agent), and shall deliver to Agent, within ten
(10) calendar days after Agent’s request, documentation to perfect Agent’s, for
its benefit and the benefit of the Lenders, Lien in such Intellectual Property,
in each case in form and substance acceptable to Agent in its Permitted
Discretion.”

 


(D)           PARAGRAPHS 4 AND 5 OF ANNEX I OF THE AGREEMENT SHALL BE AND HEREBY
ARE AMENDED AND RESTATED AND REPLACED IN THEIR ENTIRETY TO READ IN FULL AS
FOLLOWS:


 

“4)          Capital Expenditures

 

Borrower shall not permit its Capital Expenditures in the aggregate to exceed
$1,550,000 for the fiscal year ending on September 30, 2004, and $1,100,000 for
each fiscal year ending on or after September 30, 2005.

 

5)            Senior Fixed Charge Coverage Ratio.

 

The Senior Fixed Charge Coverage Ratio for each Quarterly Test Period set forth
below shall not be less than the ratios specified below:

 

Quarterly Test Period

 

Ratio

 

September 30, 2004

 

1.35:1.00

 

December 31, 2004

 

1.25:1.00

 

March 31, 2005

 

1.48:1.00

 

June 30, 2005

 

1.57:1.00

 


 


SECTION 2.  CONDITIONS.  THIS AMENDMENT SHALL BE EFFECTIVE UPON THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT (THE “EFFECTIVE DATE”):  (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN ALL OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF, EXCEPT
FOR SUCH REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC
DATE; (B) EXCEPT AS SPECIFICALLY WAIVED IN SECTION 4 OF THIS AMENDMENT, NO
DEFAULT OR EVENT OF DEFAULT SHALL BE IN EXISTENCE AS OF THE DATE HEREOF; (C)
BORROWER SHALL HAVE DELIVERED TO THE AGENT AN EXECUTED ORIGINAL COPY OF THIS
AMENDMENT AND EACH OTHER AGREEMENT, DOCUMENT OR INSTRUMENT REASONABLY REQUESTED
BY THE AGENT IN CONNECTION WITH THIS AMENDMENT; (D) (I) THE HOLDERS OF THE
SUBORDINATED DEBT AND BORROWER SHALL HAVE EXECUTED A SIXTH AMENDMENT TO NOTE
PURCHASE AGREEMENT (THE “NOTE PURCHASE AGREEMENT AMENDMENT”) IN THE FORM
ATTACHED HERETO AS EXHIBIT A AND (II) THE HOLDERS OF THE SUBORDINATED DEBT SHALL
HAVE CONSENTED IN WRITING TO THIS AMENDMENT, IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT, AND NONE OF THE PROVISIONS OF THIS AMENDMENT SHALL BE A BREACH OR
EVENT OF DEFAULT UNDER THE NOTE PURCHASE AGREEMENT OR WITH RESPECT TO THE
SUBORDINATED DEBT; (E) BORROWER SHALL HAVE PAID TO AGENT ALL FEES, COSTS AND
EXPENSES OWED TO AND/OR INCURRED BY THE AGENT AND LENDERS ARISING IN CONNECTION
WITH THE LOAN DOCUMENTS AND/OR THIS AMENDMENT; AND (F) ALL PROCEEDINGS TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND ALL
DOCUMENTATION AND OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO
THE AGENT.


 


SECTION 3.  CONSENT TO MODIFICATIONS OF AGREEMENTS WITH SUBORDINATED LENDER.  AS
OF THE EFFECTIVE DATE, AGENT AND LENDERS HEREBY CONSENT TO BORROWER’S EXECUTION
AND DELIVERY OF THE NOTE PURCHASE AGREEMENT AMENDMENT.


 


SECTION 4.  WAIVERS.  AGENT AND LENDERS (A) HEREBY ACKNOWLEDGE THAT EVENTS OF
DEFAULT EXIST BECAUSE OF BORROWER’S FAILURE TO COMPLY WITH THE (I) SENIOR FIXED
CHARGE COVERAGE RATIO FOR THE QUARTERLY TEST PERIOD ENDING JUNE 30, 2004 AND
(II) THE $1,200,000 LIMIT ON CAPITAL EXPENDITURES FOR THE FISCAL YEAR ENDING
SEPTEMBER 30, 2004; AND (B) AS OF THE EFFECTIVE DATE WAIVE ALL SUCH EVENTS OF
DEFAULT (PROVIDED, THAT THIS SHALL NOT CONSTITUTE A WAIVER OF THE INCREASED
LIMIT OF $1,550,000 FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2004 AS PROVIDED IN
THIS AMENDMENT).  BORROWER HAS REPRESENTED TO AGENT THAT ITS SENIOR FIXED CHARGE
COVERAGE RATIO FOR THE QUARTERLY TEST PERIOD ENDING JUNE 30, 2004 WAS 0.81:1.00.

 

2

--------------------------------------------------------------------------------


 


SECTION 5.  AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.  EXCEPT AS
SPECIFICALLY AMENDED HEREBY, THE AGREEMENT AND OTHER LOAN DOCUMENTS SHALL REMAIN
IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED AS SO AMENDED. 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS AMENDMENT SHALL NOT BE DEEMED TO BE A
WAIVER, AMENDMENT OR MODIFICATION OF ANY PROVISIONS OF THE AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY RIGHT, POWER OR REMEDY OF AGENT OR LENDERS, OR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY OTHER DOCUMENT, INSTRUMENT AND/OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR OF ANY DEFAULT OR EVENT OF DEFAULT UNDER
ANY OF THE FOREGOING, IN EACH CASE WHETHER ARISING BEFORE OR AFTER THE DATE
HEREOF OR AS A RESULT OF PERFORMANCE HEREUNDER OR THEREUNDER.  THIS AMENDMENT
ALSO SHALL NOT PRECLUDE THE FUTURE EXERCISE OF ANY RIGHT, REMEDY, POWER, OR
PRIVILEGE AVAILABLE TO AGENT AND/OR LENDERS WHETHER UNDER THE AGREEMENT, THE
OTHER LOAN DOCUMENTS, AT LAW OR OTHERWISE.  ALL REFERENCES TO THE AGREEMENT
SHALL BE DEEMED TO MEAN THE AGREEMENT AS MODIFIED HEREBY.  THIS AMENDMENT SHALL
NOT CONSTITUTE A NOVATION OR SATISFACTION AND ACCORD OF THE AGREEMENT AND/OR
OTHER LOAN DOCUMENTS, BUT SHALL CONSTITUTE AN AMENDMENT THEREOF.  THE PARTIES
HERETO AGREE TO BE BOUND BY THE TERMS AND CONDITIONS OF THE AGREEMENT AND LOAN
DOCUMENTS AS AMENDED BY THIS AMENDMENT, AS THOUGH SUCH TERMS AND CONDITIONS WERE
SET FORTH HEREIN.  EACH REFERENCE IN THE AGREEMENT TO “THIS AGREEMENT,”
“HEREUNDER,” “HEREOF,” “HEREIN” OR WORDS OF SIMILAR IMPORT SHALL MEAN AND BE A
REFERENCE TO THE AGREEMENT AS AMENDED BY THIS AMENDMENT, AND EACH REFERENCE
HEREIN OR IN ANY OTHER LOAN DOCUMENTS TO THE “LOAN AGREEMENT” OR “CREDIT
AGREEMENT” SHALL MEAN AND BE A REFERENCE TO THE AGREEMENT AS AMENDED AND
MODIFIED BY THIS AMENDMENT.


 


SECTION 6.  REPRESENTATIONS.  BORROWER HEREBY REPRESENTS AND WARRANTS TO AGENT
AND LENDERS AS FOLLOWS:  (I) IT IS DULY INCORPORATED OR ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION; (II) THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION
HEREWITH ARE WITHIN ITS POWERS, HAVE BEEN DULY AUTHORIZED, AND DO NOT CONTRAVENE
(A) ITS ARTICLES OF ORGANIZATION, OPERATING AGREEMENT, OR OTHER ORGANIZATIONAL
DOCUMENTS, OR (B) ANY APPLICABLE LAW; (III) NO CONSENT, LICENSE, PERMIT,
APPROVAL OR AUTHORIZATION OF, OR REGISTRATION, FILING OR DECLARATION WITH ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON, IS REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH BY
OR AGAINST IT; (IV) THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR
DELIVERED IN CONNECTION HEREWITH HAS BEEN DULY EXECUTED AND DELIVERED BY IT; (V)
THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED IN
CONNECTION HEREWITH CONSTITUTE ITS LEGAL, VALID AND BINDING OBLIGATION
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY
GENERAL PRINCIPLES OF EQUITY; (VI) AFTER GIVING EFFECT TO THIS AMENDMENT, IT IS
NOT IN DEFAULT UNDER THE LOAN DOCUMENTS AND NO DEFAULT OR EVENT OF DEFAULT
EXISTS, HAS OCCURRED AND IS CONTINUING OR WOULD RESULT BY THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AMENDMENT; AND (VII) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF, EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC DATE.


 


SECTION 7.  MISCELLANEOUS.


 


(A)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
(INCLUDING BY FACSIMILE), AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR
SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  EACH PARTY AGREES THAT IT WILL BE BOUND BY ITS OWN FACSIMILE
SIGNATURE AND THAT IT ACCEPTS THE FACSIMILE SIGNATURE OF EACH OTHER PARTY.  THE
DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF THIS AMENDMENT ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF OR THEREOF.  WHENEVER THE CONTEXT
AND CONSTRUCTION SO REQUIRE, ALL WORDS HEREIN IN THE SINGULAR NUMBER HEREIN
SHALL BE DEEMED TO HAVE BEEN USED IN THE PLURAL, AND VICE VERSA, AND THE
MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER AND THE NEUTER SHALL
INCLUDE THE MASCULINE AND FEMININE.


 


(B)           THIS AMENDMENT MAY NOT BE CHANGED, AMENDED, RESTATED, WAIVED,
SUPPLEMENTED, DISCHARGED, CANCELED, TERMINATED OR OTHERWISE MODIFIED ORALLY OR
BY ANY COURSE OF DEALING OR IN ANY MANNER OTHER THAN AS PROVIDED IN THE
AGREEMENT.  THIS AMENDMENT SHALL BE CONSIDERED PART OF THE AGREEMENT AND SHALL
BE A LOAN DOCUMENT FOR ALL PURPOSES UNDER THE AGREEMENT AND OTHER LOAN
DOCUMENTS.


 


(C)           THIS AMENDMENT, THE AGREEMENT AND THE LOAN DOCUMENTS CONSTITUTE
THE FINAL, ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT

 

3

--------------------------------------------------------------------------------


 


BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES, AND SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO AND THERETO.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF.


 


(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.


 


(E)           BORROWER MAY NOT ASSIGN, DELEGATE OR TRANSFER THIS AMENDMENT OR
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.  NO RIGHTS ARE INTENDED TO BE
CREATED UNDER THIS AMENDMENT FOR THE BENEFIT OF ANY THIRD PARTY DONEE, CREDITOR
OR INCIDENTAL BENEFICIARY OF BORROWER OR ANY GUARANTOR.  NOTHING CONTAINED IN
THIS AMENDMENT SHALL BE CONSTRUED AS A DELEGATION TO AGENT OR LENDERS OF
BORROWER’S OR ANY GUARANTOR’S DUTY OF PERFORMANCE, INCLUDING, WITHOUT
LIMITATION, ANY DUTIES UNDER ANY ACCOUNT OR CONTRACT IN WHICH AGENT HAS OR
LENDERS HAVE A SECURITY INTEREST OR LIEN.  THIS AMENDMENT SHALL BE BINDING UPON
THE BORROWER AND ITS RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(F)            THE BORROWER SHALL PAY ALL COSTS AND EXPENSES INCURRED BY AGENT
AND LENDERS OR ANY OF THEIR AFFILIATES, INCLUDING, WITHOUT LIMITATION,
DOCUMENTATION AND DILIGENCE FEES AND EXPENSES, ALL SEARCH, AUDIT, APPRAISAL,
RECORDING, AND FILING FEES AND EXPENSES AND ALL OTHER OUT-OF-POCKET CHARGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, UCC AND JUDGMENT AND TAX LIEN SEARCHES
AND UCC FILINGS AND FEES FOR POST-CLOSING UCC AND JUDGMENT AND TAX LIEN
SEARCHES) AND REASONABLE FEES AND EXPENSES OF OUTSIDE COUNSEL, IN CONNECTION
WITH ENTERING INTO, NEGOTIATING, PREPARING, REVIEWING AND EXECUTING THIS
AMENDMENT AND THE DOCUMENTS, AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY AND
ALL RELATED AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND ALL OF THE SAME SHALL BE
PART OF THE OBLIGATIONS.


 


(G)           BORROWER HEREBY (I) AGREES THAT THIS AMENDMENT SHALL NOT LIMIT OR
DIMINISH THE OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS, (II) REAFFIRMS
ITS OBLIGATIONS UNDER EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND
(III) AGREES THAT EACH OF SUCH LOAN DOCUMENTS REMAINS IN FULL FORCE AND EFFECT
AND IS HEREBY RATIFIED AND CONFIRMED.


 


(H)           ALL REPRESENTATIONS AND WARRANTIES MADE IN THIS AMENDMENT SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND NO INVESTIGATION BY
AGENT OR LENDERS SHALL AFFECT SUCH REPRESENTATIONS OR WARRANTIES OR THE RIGHT OF
AGENT OR LENDERS TO RELY UPON THEM.


 


(I)            BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT KNOWS OF NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER ORIGINATING ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED
THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO
REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM AGENT AND THE LENDERS.  BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES AGENT, THE LENDERS AND EACH OF THEIR RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE KNOWN CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE
ORIGINATING ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED THAT BORROWER MAY
NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF
ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. 
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 7(I) SHALL
APPLY WITH RESPECT TO ANY WILLFUL MISCONDUCT OR BAD FAITH BY THE RELEASED
PARTIES.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to Revolving
Credit and Term Loan Agreement to be executed by their respective officers
thereunto duly authorized, as of the date first above written.

 

 

 

LENDER/AGENT:

 

 

 

CAPITALSOURCE FINANCE LLC

 

 

 

 

 

By:

/s/ Joseph Turitz

 

Name:

Joseph Turitz

 

Title:

General Counsel, Corporate Finance Group

 

 

 

 

 

BORROWER:

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

By:

/s/ Scott C. Wallace

 

Name:

Scott C. Wallace

 

Title:

President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------